The plaintiff's situation seems to differ widely from that of Cluff. Cluff contested the question of insolvency with their common debtor Wilde, and was successful; upon which the court ordered Wilde to be imprisoned until he should make a full disclosure of his property, etc. This disclosure was to be made for the benefit of Cluff. The plaintiff was not party to the proceedings in that suit, and the order of imprisonment grew only out of the proceedings in that suit. There was no order for commitment in the plaintiff's suit; and it does not appear that the defendant held Wilde in custody therein.
Escapes draw after them heavy penalties, and ought not to be presumed or made out upon slight grounds. The record of Cluff v. Wilde being received in evidence, it proved only that Wilde was imprisoned at the suit of Cluff, but not at the suit of the plaintiff.
I think a new trial should be granted.
PER CURIAM. Judgment reversed and new trial awarded.
(237)